70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny Detron STURDIVANT, Petitioner-Appellant,v.Parker EVATT, Commissioner;  Benjamin Montgomery, Warden;L.J. Allen, Regional Administrator;  Rufus E.Mincey, Special Investigator,Respondents-Appellees.
No. 95-6957.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  December 5, 1995.

Johnny Detron Sturdivant, Appellant Pro Se.  Larry Cleveland Batson, Robert E. Peterson, J. Pamela Price, South Carolina Department of Corrections, Columbia, SC, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's denial of his 28 U.S.C. Sec. 2254 (1988) petition, in which he challenged the calculation of his release date from state custody and contended that he was improperly convicted of a prison rule infraction.  The only relief Appellant sought was release from custody.  Because Appellant has been released, this appeal is moot.  Therefore, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED